Citation Nr: 0519599	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased disability rating for 
hypertensive vascular disease, status post coronary artery 
bypass grafting surgery (also referred to herein as a 
"cardiovascular disability"), currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from June 1975 to August 
1979.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision rendered 
by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran appeared 
and testified in December 2002 before the undersigned 
Veterans Law Judge, sitting in Honolulu, Hawaii.  

This appeal was previously before the Board in September 
2003, at which time the matter was remanded to the RO 
additional development.  The issue of entitlement to an 
increased disability rating a cardiovascular disability, 
currently rated as 60 percent disabling, has since been 
returned to the Board.  In regard to the two other issues 
referred to the RO by the Board's September 2003 remand, 
entitlement to an increased disability rating for residual 
scars secondary to service-connected cardiovascular 
disability, and entitlement to an effective date prior to May 
24, 2000 for service-connected cardiovascular disease, the 
April 2005 Statement of Accredited Representative, states 
that these issues were resolved in favor of the veteran.  
Therefore, these other two issues are not before the Board.


FINDING OF FACT

The medical evidence shows veteran's service-connected 
cardiovascular disability is manifested by symptoms 
productive of a workload that is greater than 3 METs, and 
left ventricular dysfunction with an ejection fraction of 30 
percent or more.




CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 60 percent regarding the veteran's service-
connected hypertensive vascular disease, status post coronary 
artery bypass grafting surgery, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7017 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service connected hypertensive vascular 
disease, status post coronary artery bypass grafting surgery, 
is currently rated as 60 percent disabling.  He contends that 
the severity of his service-connected cardiovascular 
disability is greater than the assigned disability rating 
reflects.  Specifically, the veteran asserts that his current 
symptomatology warrants the next higher rating of 100 
percent. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 4.1 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In addition, the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestations under different diagnoses, are to be 
avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By a rating decision dated in October 1979, the veteran was 
initially granted service connection for hypertensive 
vascular disease, and assigned a 10 percent disability rating 
therefor.  In April 1998, the veteran underwent coronary 
bypass surgery.  In accordance with a July 2000 Statement of 
the Case, the veteran's disability rating for hypertensive 
vascular disease, status post coronary artery bypass grafting 
surgery, was increased to 60 percent effective May 24, 2000.   

The veteran's cardiovascular disability is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7017, which provides the 
schedular criteria for rating coronary bypass surgery.  A 60 
percent disability rating is for assignment if the following 
criteria are met: there is more than one episode of acute 
congestive heart failure in the past year; or, a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The assignment of a 100 percent rating requires the 
following:  chronic congestive heart failure, or; workload of 
3 Mets or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  

A review of the claims file reveals that VA and private 
medical professionals have closely monitored the veteran's 
cardiovascular disease since his coronary bypass surgery in 
April 1998, undergoing several stress tests and radiological 
evaluations since that time through the present.  The veteran 
underwent an angiography procedure in January 2001.  While 
the voluminous medical records show that the veteran 
manifests significant symptomatology from his service-
connected cardiovascular disease, none of the medical records 
show that the veteran has had any symptoms of congestive 
heart failure.  Moreover, there is no medical evidence 
demonstrating that the veteran's workload has never been less 
than 3 Mets, nor has his ejection fraction been measured at 
less than 30 percent.  

Turning to the most recent medical evidence, a January 2004 
VA stress test report revealed the following:  Poor 7 MET 
exercise tolerance; inconclusive stress test secondary to 
submaximal heart rate; no electrical evidence of ischemia at 
workload achieved; blunted heart rate response due to chronic 
medication; baseline hypertension w/appropriate exercise 
response; and exercise related ectopy to include isolated 
premature ventricular contractions.  

A March 2004 VA examination report includes a physical 
examination and a thorough review of the record, including 
the results of a January 2004 stress test.  The veteran 
described his lifestyle as basically sedentary.  "He does 
not do anything active."  The examiner stated, "based upon 
what he does or does not or cannot do at home according to 
his description, his METS would be estimated at 3 to 4, but 
on treadmill stress test, it is estimated at 7."  

A July 2004 VA echocardiogram report revealed, in pertinent 
part, that the veteran has "[m]oderate, segmental left 
ventricular systolic dysfunction with evidence of prior 
inferior-posterior myocardial infarction and probably 
multivessel coronary artery disease.  Ejection fraction of 
30-50 percent."  

A VA outpatient treatment record entry dated in July 2004 
shows that the veteran was seen for obesity.  It was noted 
that he was in an aqua aerobics course, swam an additional 
hour after the course session and engaged in other physical 
activity.  It was reported that there were no visible signs 
of fatigue or shortness of breath during the session.

Another VA outpatient treatment record entry dated in July 
2004 notes tht the veteran was engaging in current exercise.  
It was reported that he walked a mile three times a week and 
complained of chest tightness only when walking uphill.  It 
was noted that he swam a mile every day and engaged in 
aerobics five times a week.

Upon review of the evidence of record and the applicable laws 
and regulations, the Board finds that a disability rating in 
excess of 60 percent for the veteran's service-connected 
cardiovascular disability is not warranted.  The next higher 
rating of 100 percent, which is assignable under the 
schedular criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7017, requires that the veteran exhibit one of the following 
three symptoms:  1) chronic congestive heart failure; 2) 
workload of 3 METs or less; or 3) an ejection fraction of 
less than 30 percent.  The medical evidence simply fails to 
show that the veteran has met any of these criteria.  There 
is no evidence of congestive heart failure.  Given the the 
physician's estimate of a workload of 3 - 4 METS was based on 
the veteran's inaccurate description of a sedentary 
lifestyle, we conclude that the treadmill test estimate of a 
workload of 7 METs is more accurate.  In any event, which 
ever estimate is used, the veteran's workload is greater than 
3 METs or less, and his ejection fraction is not less than 30 
percent.   

Therefore, the preponderance of the evidence is against the 
veteran's claim for entitlement to a disability rating in 
excess of 60 percent for service-connected hypertensive 
vascular disease, status post coronary artery bypass grafting 
surgery.

The veteran's representative has requested that the Board 
remand the appeal for review by an independent medical 
examiner under 38 C.F.R. § 3.328, due to the inconclusive 
results on the January 2004 stress test.  The Board finds, 
however, that an independent medical opinion is not warranted 
under the circumstances of this case because the matter does 
not concern medical complexity or controversy.   

Consideration has also been given to providing the veteran a 
higher rating for his service-connected cardiovascular 
disability on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The Board emphasizes that the Schedule for 
Rating Disabilities is based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2004) 
is not applicable under the circumstances.  While the Board 
notes that the evidence in the record indicates that the 
veteran is currently unemployed and a former employee of the 
Post Office, there is no evidence to suggest that he is 
unemployed due to his service-connected cardiovascular 
disability.  Hospitalization has been limited to infrequent 
surgical procedures.  The veteran has been able to keep 
physically active within the limitations imposed by his 
cardiovascular disability.

In deciding this appeal, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2004).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found in 38 C.F.R. 
§ 3.159.  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

In this case, the issue on appeal was initially adjudicated 
by the AOJ in October 1999, prior to VCAA enactment.  
However, since enactment of the VCAA, the veteran has 
received repeated notice of his VCAA rights consistent with 
the requirements of Pelegrini II.  The veteran received VCAA 
notice letters in June 2002, October 2002, and December 2003.  
In addition, the VA has provided the veteran with several, 
variously dated Statements of the Case (SOCs) and 
Supplemental Statements of the Case (SSOCs), which also 
provided the veteran with complete VCAA notice, as well as 
the relevant laws and regulations governing claims for 
increased ratings, explaining to the veteran what the 
evidence must show to establish entitlement to an increased 
rating.  And as was noted in the Introduction section of this 
decision, this case was remanded by the Board to the RO in 
September 2003 for the purpose of providing the veteran with 
additional evidentiary and procedural development.  This 
Board remand also provided notice consistent with VCAA 
requirements, and the RO provided the veteran with a VCAA 
notice in December 2003 in undertaking the development 
requested by the Board remand.

In terms of the content of the VCAA notices described above, 
the Board notes that these notices are in compliance with the 
Court's decision in Pelegrini II.  Specifically, the VCAA 
notice sent to the veteran has been consistent with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), by informing the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b)(1), several of the VCAA notices include statements 
consistent with the requirement that VA request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  Pelegrini II, 18 Vet. App. 
120-21.  Thus, the Board finds that the veteran was fully 
notified of the need to provide VA with any evidence 
pertaining to his claims, and/or to give VA enough 
information about records so that VA could assist him in 
obtaining them.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159. 

As such, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Indeed, with the assistance of the 
veteran attending VA examinations, additional medical 
evidence was procured by VA in accordance with the Board's 
September 2003 Remand.  As there is no indication that there 
is any further information to submit in support of his 
appeal, it is not prejudicial to proceed with adjudication of 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's private treatment records and VA medical records, 
including examinations that VA procured.  As is clearly 
documented in the record, attempts have been made to secure 
all relevant records identified by the veteran, and the Board 
is unaware of any additional evidence that should be obtained 
prior to proceeding with this appeal.  In short, the Board 
finds that the duty to assist notify the veteran has been 
satisfied in this case.  

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  Moreover, 
as the VCAA requirements have been strictly adhered to in 
this case, and the veteran has made no assertions of error in 
this regard, the Board finds no indications of prejudicial 
error concerning the VCAA notices provided.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  


ORDER

Entitlement to a disability rating in excess of 60 percent 
for hypertensive vascular disease, status post coronary 
artery bypass grafting surgery, is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


